DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on December 30th 2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
3.	It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other 
The examiner is not afforded the time to thoroughly review each reference of the IDS of December 30th 2019, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 2014/0021239) in view of Zemlok et al. (US 2009/0114701; “Zemlok”)
Regarding claim 2, Kostrzewski discloses a surgical stapling device (10) comprising: 
a handle assembly (24, 26) including a stationary grip (24) having at least one actuation button (26); 
an adaptor assembly (14) having a proximal end and a distal end (Fig. 1), the proximal end secured to the handle assembly (24, 26; Fig. 1); and 
16) including:
a proximal body portion (100) having a proximal end portion and a distal end portion (Fig. 1), the proximal body portion (100) including a drive assembly (302) having a distal working portion (Fig. 14), the drive assembly (302) movable within the proximal body portion (100) between a retracted position and an advanced position (para. [0080]);
a tool assembly (18) supported on the distal end portion of the proximal body portion (100; Fig. 1), the tool assembly (18) including first (22) and second jaws (20) that are movable in relation to each other between open and clamped positions (para. [0070]), wherein the first jaw (22) supports an anvil (para. [0070]) and the second jaw (20) supports a cartridge assembly having a plurality of staples, the distal working portion of the drive assembly (303) forming part of the tool assembly (18; when the drive assembly is advanced within the tool assembly, it becomes a part of the tool assembly) and being movable through the first (22) and second jaws (20) from a retracted positon to an advanced position in response to movement of the drive assembly (303) from its retracted position to its advanced position to eject the plurality of staples from the cartridge assembly (20; para. [0080]); and
an indicator member (341, 342, 343) adapted to change from a first condition to a second condition when the plurality of staples is ejected from the cartridge assembly (para. [0088]; after a firing, the color of the indicator changes. This can only occur after staples are ejected from the cartridge assembly).

However, Zemlok teaches an illuminating device (106).
 It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
	Regarding claim 3, Kostrzewski discloses wherein the indicator member (341, 342, 343) is supported on the drive assembly (303; Fig. 18). 
	Kostrzewski fails to disclose an illuminating device.
	However, Zemlok teaches an illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Regarding claim 4, Kostrzewski discloses the indicator member (341, 342, 343).
Kostrzewski fails to discloses an illuminating device.
However, Zemlok teaches an illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in 
Kostrzewski in view of Zemlok fail to disclose wherein the anvil includes a distal portion and a proximal portion and the illuminating device is supported on the distal portion of the anvil.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to relocate the illuminating device to the distal portion of the anvil assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5, Kostrzewski discloses the indicator member (341, 342, 343).
Kostrzewski fails to discloses an illuminating device.
However, Zemlok teaches an illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Kostrzewski in view of Zemlok fail to disclose wherein the cartridge assembly includes a distal portion and a proximal portion and the illuminating device is supported on the distal portion of the cartridge assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to relocate the illuminating device to the distal portion of the In re Japikse, 86 USPQ 70.
	Regarding claim 6, Kostrzewski discloses the indicator member (341, 342, 343).
Kostrzewski fails to disclose the illuminating device is a light
emitting diode.
	However, Zemlok teaches the illuminating device (106) is a light
emitting diode (para. [0040]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the LED, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Regarding claim 7, Kostrzewski discloses the indicator member (341, 342, 343) is green in the first condition and red in the second condition (para.  [0088]).
	Kostrzewski fails to disclose an illuminating device.
	However, Zemlok teaches an illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Regarding claim 8, Kostrzewski discloses the indicator member (341, 342, 343) includes indicia (para. [0088])
Kostrzewski fails to disclose an illuminating device.
	However, Zemlok teaches and illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Regarding claim 9, Kostrzewski discloses in the first condition the indicia reads	“1” and in the second condition, the indicia reads “3”.
Kostrzewski fails to disclose in the first condition the indicia reads “fresh” and in the second condition, the indicia reads “spent”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the numerals with the words “fresh” and “spent” since it was known in the art that the words are providing the same indication as the numerals provided in Kostrzewski.
Regarding claim 12, Kostrzewski discloses a reload assembly (16) comprising:
a proximal body portion (100) having a proximal end portion and a distal end portion (Fig. 1), the proximal body portion (100) including a drive assembly (302) having a distal working portion (Fig. 14), the drive assembly (302) movable within the proximal body portion (100) between a retracted position and an advanced position (para. [0080]);
18) supported on the distal end portion of the proximal body portion (100; Fig. 1), the tool assembly (18) including first (22) and second jaws (20) that are movable in relation to each other between open and clamped positions (para. [0070]), wherein the first jaw (22) supports an anvil (para. [0070]) and the second jaw (20) supports a cartridge assembly having a plurality of staples, the distal working portion of the drive assembly (303) forming part of the tool assembly (18; when the drive assembly is advanced within the tool assembly, it becomes a part of the tool assembly) and being movable through the first (22) and second jaws (20) from a retracted positon to an advanced position in response to movement of the drive assembly (303) from its retracted position to its advanced position to eject the plurality of staples from the cartridge assembly (20; para. [0080]); and
an indicator member (341, 342, 343) adapted to change from a first condition to a second condition when the plurality of staples is ejected from the cartridge assembly (para. [0088]; after a firing, the color of the indicator changes. This can only occur after staples are ejected from the cartridge assembly).
Kostrzewski fails to disclose an illuminating device.
However, Zemlok teaches an illuminating device (106).
 It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Regarding claim 13, Kostrzewski discloses wherein the indicator member (341, 342, 343) is supported on the drive assembly (303; Fig. 18). 
	Kostrzewski fails to disclose an illuminating device.
	However, Zemlok teaches an illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Regarding claim 14, Kostrzewski discloses the indicator member (341, 342, 343).
Kostrzewski fails to discloses an illuminating device.
However, Zemlok teaches an illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Kostrzewski in view of Zemlok fail to disclose wherein the anvil includes a distal portion and a proximal portion and the illuminating device is supported on the distal portion of the anvil.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to relocate the illuminating device to the distal portion of the In re Japikse, 86 USPQ 70.
Regarding claim 15, Kostrzewski discloses the indicator member (341, 342, 343).
Kostrzewski fails to discloses an illuminating device.
However, Zemlok teaches an illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Kostrzewski in view of Zemlok fail to disclose wherein the cartridge assembly includes a distal portion and a proximal portion and the illuminating device is supported on the distal portion of the cartridge assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to relocate the illuminating device to the distal portion of the cartridge assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 16, Kostrzewski discloses the indicator member (341, 342, 343).
Kostrzewski fails to disclose the illuminating device is a light
emitting diode.
	However, Zemlok teaches the illuminating device (106) is a light
emitting diode (para. [0040]).

Regarding claim 17, Kostrzewski discloses the indicator member (341, 342, 343) is green in the first condition and red in the second condition (para.  [0088]).
	Kostrzewski fails to disclose an illuminating device.
	However, Zemlok teaches an illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Regarding claim 18, Kostrzewski discloses the indicator member (341, 342, 343) includes indicia (para. [0088])
Kostrzewski fails to disclose an illuminating device.
	However, Zemlok teaches and illuminating device (106).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the indicator member, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Regarding claim 19, Kostrzewski discloses in the first condition the indicia reads	“1” and in the second condition, the indicia reads “3”.
Kostrzewski fails to disclose in the first condition the indicia reads “fresh” and in the second condition, the indicia reads “spent”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the numerals with the words “fresh” and “spent” since it was known in the art that the words are providing the same indication as the numerals provided in Kostrzewski.
Regarding claim 20, Kostrzewski discloses a reload assembly (16) comprising:
a proximal body portion (100) including an inner body (Fig. 15A) and a drive assembly (303) supported within the inner body (Fig. 15A), the drive assembly (303) having a distal working portion and being movable within the body portion (100) from a retracted position to an advanced position (para. [0080]); and
a tool assembly (18) including first (22) and second jaws (20; Fig. 1), the first (22) and second jaws (20) being movable in relation to each other from an open position to a clamped position (para. [0070]);
the first jaw (22) supporting an anvil (para. [0070]; Fig. 1) and the second jaw (20) supporting a cartridge assembly (para. [0070]; Fig. 1) supporting a plurality of staples, the distal working portion of the drive assembly (303) forming part of the tool assembly (18; when the drive assembly is advanced within the tool assembly, it becomes a part of the tool assembly) and being 22) and second jaws (22) to eject the plurality of staples from the cartridge assembly (para. [0070]);
wherein the drive assembly (303) supports an indicator member (341, 342, 343) defining indicia (para. [0088]), the indicia being adapted to change from a first condition to a second condition when the plurality of staples are ejected from the cartridge assembly (para. [0088]; after a firing, the color of the indicator changes. This can only occur after staples are ejected from the cartridge assembly).
Kostrzewski fails to disclose the tool assembly supports an illuminating device.
	However, Zemlok teaches a tool assembly (72, 74) supports an illuminating device (106; Fig. 5).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the tool assembly, as taught by Kostrzewski by having provided the illuminating device, as taught by Zemlok, in order to provide an easier indication of firing status, e.g. for an end user that has difficulty reading smaller letters due to poor vision, etc.
Regarding claim 21, Kostrzewski discloses the proximal body portion (100) includes a housing that receives the inner body (Fig. 15A), and an indicator (340) positioned within the housing (Fig. 26), the indicator (340) being supported within the housing and being movable from a retracted position to an advanced position in response to movement of the drive assembly (303) from the retracted position to the advanced position (para. [0089], [0090]), wherein the indicator (340) includes first (341) and second indicia (343), the first indicia (341) being positioned beneath the window (350) of the 340; para. [0088]) and the second indicia (343) being positioned beneath the window (350) of the housing in the advanced position of the indicator (340; para. [0088], [0090]).
Allowable Subject Matter
6.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the most relevant prior art is Kostrzewski.
It would not have been obvious to modify Kostrzewski with the limitation of the battery pack. Kostrzewski discloses a manual surgical stapling device, whereas claim 10 requires a battery pack electronic actuation. The claimed battery pack cannot be incorporated into the manual actuation system of Kostrzewski; the incorporation would render the tool of Kostrzewski inoperable.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731